McCARTY, J;
(concurring).
The grounds alleged upon which defendant mainly relies for a reversal of the judgment, as set forth in his assignment of errors and argued in his brief, may be summarized ns ■follows: (1) That defendant,.because of the threats alleged ■to have been made against his life by McCabe, had the right to presume, and to act upon the presumption, at the time the shooting occurred, that the party forcing his way into the cabin was McCabe, and that he came there to kill defendant and Mrs. McCabe; and (2) that the forcing of the cabin door *330and the attempted arrest of defendant by Officer Borg was unlawful, and that defendant, under all the circumstances, had the legal right to resist arrest, and in doing so was justified in firing the shot that wounded the officer. I shall consider these propositions in the order in which I have stated them.
The evidence, without conflict, shows — in fact, defendant and Mrs. McCabe testified — that the threats referred to were communicated to them at Marysvale, Piute county, Utah, more than a month before the shooting in question occurred; that McCabe, soon after making the threats, left Marysvale, and that the last time they or either of them heard of him prior to the shooting he was in Salt Lake City, Utah. The defendant admitted on cross-examination that subsequent to the time it is claimed the threats referred to were made he was at the home of the McCabes at Marysvale in company with Mrs. McCabe, and while there Mr. McCabe came home bringing with him an officer, and had defendant arrested because of his relations with Mrs. McCabe. The character of the relations is not disclosed by the record. He also testified that after he was arrested at McCabe’s home he saw McCabe several times at Marysvale, and that McCabe neither spoke to him nor made any attempt to molest him. He further testified that it had not been suggested to him before the shooting occurred that McCabe had ever been, or might then be, in Richfield; that while he was in the cabin on the night in question Mrs. McCabe stated to him several times that she heard sounds indicating to her the presence of some person in the immediate vicinity of the cabin; that on one of these occasions she declared that she saw “the sleeve” of a person resting on the window sill; that he did not hear anything himself except that on one occasion he heard a dog bark; that he attributed the apprehensive state of mind that Mrs. McCabe appeared to be in to her nervous condition and so informed her at the time. The evidence shows as stated, that on a previous occasion the defendant was at the McCabe home at Marysvale in company with Mrs. McCabe. Mr. McCabe instead of carrying out or attempting to carry out the threats attributed to him against the lives of these parties, appealed *331to an officer and bad tbe defendant arrested. The jury evidently believed, and they were justified in believing, that the claim made by defendant that he believed at the time he did the shooting it was McCabe who entered the cabin and that he was in danger of his life or of suffering great bodily injury at the hands of McCabe, was a mere subterfuge, and was not made in good faith.
Suppose, for illustration, that McCabe, instead of the officers, had gone to this cabin on the occasion in question, and he had seen and heard all that the officer testified that he saw and heard respecting the conduct of' the defendant and Mrs. McCabe immediately before the shooting occurred, and had entered the cabin by forcing the door and then trained a flash light, as was done by the officer, on these parties, who admitted that they were on the bed together, and, according to the evidence of the officer, were disrobed and in the bed. The defendant under such circumstances, would not have had a legal right to shoot McCabe, or to otherwise do him bodily harm. The writer tnows of no rule of law that justifies or excuses a man who is debauching another man’s wife in her home in shooting down the husband of the woman whom he is defiling because the husband has the temerity to come upon the scene and object to the debasement of his wife, and thereby interrupts her defiler while engaged in his criminal sexual relations. We have a statute (Comp. Laws 1907, Section 4168) which provides, so far as material here, the homicide is justifiable “when committed in a sudden heat of passion caused by the attempt of the deceased * * * to defile the wife * * * of the accused, or when the defilement has actually been committed.” Therefore, if McCabe had gone at a late hour of night to the home of his wife, the cabin in question, and had there seen and heard all that the officer testified he saw and heard respecting the lewd and lascivious conduct of the defendant and Mrs. McCabe, who were on the bed together, and he had, in a sudden heat of passion, caused by the defilement there of his wife, taken the life of defendant, ?the killing would have been justifiable homicide. »
I do not wish to be understood as holding that peace officers whc' have information which they believe to be authentic that *332some person, charged with or suspected of having committed a felony is in a certain building may go there, force the door, and break in for the purpose of arresting such person without first “demanding admittance and explaining the purpose for which admittance is desired, ’ ’ as required by Comp. Laws 1907, Section 4645. To illustrate; Suppose McCabe, instead of defendant, had been in the cabin with Mrs. McCabe on the night in question, and the officers, believing it was defendant who was there alone with Mrs. McCabe, had forced the door and rushed into the house as they did do, and McCabe, under the excitement of the moment, and not knowing the purpose for which the officer entered, had fired the shots' that wounded Hans Borg, it might be argued with considerable force that the assault on the officer was justified. But that is not this case.
The only conclusion deducible from the evidence, .as I read the record, is that these parties on the night in question committed the crime of adultery, which, under the statute, is a felony. The evidence, considered in its entirety, is not only consistent with this theory, but is inconsistent with the theory of their innocence. On this point I do not think reasonable men, who are familiar with the facts and circumstances disclosed by this record, will differ. Furthermore, according to the evidence of the officer, the crime was committed in his hearing and partly in his presence. Therefore the claim made that the attempted arrest of defendant by the officers without a warrant was unlawful, and that defendant was justified in resisting arrest by shooting at and wounding one of them, is, I think, untenable. Under Comp. Laws 1907, sections 4638, 4641, a peace officer may, in the nighttime, and without warrant, arrest a person who is in the act of committing a felony in his presence.
Counsel for defendant, in support of the contention made that the attempted arrest of defendant by the officers was unlawful, and that defendant was, under the circumstances, justified in shooting at and wounding Hans Borg, cites, and relies on the case of State v. Anselmo, recently decided by this court and reported in 46 Utah 137, 148 Pac. 1071. The record in that case showed that on June 23, 1913, at about *333eight o’clock in the morning, Anselmo became involved in a saloon brawl or fight with one Massi. During the fight Anselmo cnt Massi on the arm with a razor, inflicting a slight wound. Immediately after the fight terminated Massi wanted to use the telephone in the saloon to call a police officer, but was prevented from so doing by the bartender. A short time thereafter Anselmo “went up town,” and in about one hour and a half returned with a loaded revolver concealed on his person, and went into a restaurant adjoining the saloon in which the trouble referred to occurred. He was in the restaurant about 15 minutes when Massi and a police of-fieer entered. The officer approached Anselmo and said, “What is the matter?” Anselmo replied, “There is no trouble.” Massi then threw his coat back, exhibiting the wound referred to, and said, “This is the trouble.” The officer thereupon arrested Anselmo, who, without objection, left the restaurant in custody of the officer. While on their way to police headquarters Anselmo broke away from the officer and tried to escape. The officer gave chase, overlook Anselmo, and was in the act of again taking him into custody when Anselmo drew his revolver, turned on the officer, and shot him three times, killing him almost instantly. Anselmo escaped, but was again arrested, about ten or twelve hours after the homicide, on which occasion he again resisted arrest by trying to shoot the officers making the arrest, but was wounded by a shot fired by one of the officers.
The court in that ease was divided. In the prevailing opinions which correctly reflect the evidence, it is said that Anselmo, within a period of about two hours immediately preceding the time he was first arrested, “according to his statement, had taken six drinks of whisky, * * * and his system was not in a condition to resist the effects of the alcohol; ’ ’ that he was a “weakling” and in a “half-drunken condition,” and, as stated, he had concealed on his person a deadly weapon which he was carrying with the intention of using against a fellow man if certain contingencies should, in his opinion, arise. Moreover, his act in using a “deadly instrument or thing,” a razor, on Massi, a short time before he was arrested, his shooting down the officer immediately after the *334arrest, and his, attempt to kill the officers who arrested him after the homicide is proof conclusive that he was a desperate, vicious, and dangerous man, and was, so long as he remained at large in his then condition, a menace to society.
As I have stated, the court in that case was divided. Each member disagreed with his associates respecting the application of the law of self-defense to the facts of the case. The then Chief Justice delivered an opinion which, reduced to the last analysis, holds that the killing of the officer by Anselmo was justifiable homicide. The writer of this opinion took the position that the act of the officer in making the arrest was legal, and, from any and every point of view, commendable; that he would have been derelict in his duty if he had failed to make the arrest; and that he neglected a duty he owed to himself, his family, and to the state by not having his gun in his hand instead of a police club, and shooting down Anselmo when he started to draw his revolver. The present Chief Justice, while'holding that the officer exceeded his authority in taking Xnselmo in custody and that the arrest was unlawful, neither justified nor excused the homicide. In fact, he pointed out very clearly that there was nothing in the case to show that:
Anselmo “had any reasonable cause to believe that the deceased in any way threatened his life or physical safety in making the arrest in the cafe.”
And again he says:
“The case must therefore be treated as though the deceased had committed a technical "trespass in attempting to arrest appellant [Anselmo].”
It will therefore be observed that all that was in fact settled in the Anselmo case on this point was that, while the arrest of the defendant in that case was unlawful, it amounted to nothing more than a mere technical trespass on the part of the officer making it.
Regarding the authority of the officers in the case at bar to enter the cabin in question without a warrant by forcing the door for the purpose of arresting the defendant and his *335right to resist the attempted arrest, the court charged the jury:
“That the attempted arrest by the officer was contrary to law,” and that, “when a person resists an attempt to arrest him piade without legal authority, and the resistance is only proportionate to the assault and is provoked by it, if without malice, would be done in self-defense.”
And again:
“Whether the defendant whose right to liberty and freedom from legal arrest was invaded, or whether he is guilty of the crime charged when he shot at said officers, or either of them, depends upon the circumstances of the case.; he would have no right to kill or attempt to kill an officer who attempted to commit a trespass upon his person and nothing more; and the degree of force that he may use in resistance depends upon that used or attempted by the officers. ”
. The jury evidently found, and there is abundant evidence to support the finding, that the circumstances under which the attempt to arrest the defendant was made did not justify or warrant a belief on his part that his life was menaced or that he was in danger of receiving great, or any, bodily injury, and that the shooting and wounding of the officer was unjustifiable and inexcusable. Therefore, regardless of whether the attempted arrest of the defendant was legal or unlawful, the assignment of error involving the question should be overruled.
I fully concur in the reasoning of and the conclusions reached in the case by my Associates.